 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE I)IS'I`RIC'I` OF MARYLAND

HADDEN l. cLARK' ‘ *
Plaintiff 7 *
v * civil Aciioii NO. Rr)B- 1 7-3404
MR. raich FoXWELL, wARDEN *
Defendant *
*=e=*
MEMORANDUM oPlNIoN

 

ln response to this civil rights complaint Defendant Warden Ricky Foxwell filed a
Motion to Dismiss or for Summary Judgment. ECF 16. Plaintiff opposes the motion via a
Motion for Appropriate Relief. ECF l9. The Court deems a hearing unnecessary for the
resolution of the matters pending before it. See Local Rule 105.6 (D. Md. 2016). For the
reasons that follow, Defendant’s motion, construed as a Motion to Dismiss, shall be GRANTED
and Plaintift" s Motion for Appropriate Relief Shall be DENIED.

Background

Plaintitic Hadden Clark, an inmate confined to Eastem Correctional Institution (ECI),
claims that following his transfer to ECI from Western Correctional lnstitution (WCI) he has not
received appropriate medical care. Specifically, he claims that he is not receiving the same type
of medical care at ECI that he was receiving at WCI, that he is a chronic care patient, and
medical staff at ECI have taken away all of his prescriptions for his “heart, eyes, sinus, etc.”
ECF l at p. 2. He claims the actions of the medical staff in refilsing to renew his medications

and refusing to examine him on one occasion when he complained about a rash on his groin

 

' The C]erk shall correct the spelling of Plaintif‘f"s last name.

 

 

 

amount to discrimination against him because of the nature of his crimes2 ECF 1-2 at pp. 3-4.

He further avers that because he is retired from the United States Navy, the Maryland
Department of Corrections is supposed to give him all of his medical care. Id. at pp. 1-2, and 4.
Plaintiff claims female nurses and female doctors are refusing to provide him with medical care.
Id. at p. 4.

As relief, Plaintiff seeks reimbursement of the filing fee for this case, $45,000 in damages
against Warden Foxwell, and a transfer to another medium security protective-custody facility
"'since lECI Medical Dept doesn’t Want to provide me with the same medical care I would get
from the V.A. Hospital.” ECF l at p. 3.

Standard of Review

ln reviewing the complaint in light of a Motion to Dismiss pursuant to Fed. R. Civ. Proc.
12(b)(6) the court accepts all well-pleaded allegations of the complaint as true and construes the
facts and reasonable inferences derived therefrom in the light most favorable to the plaintiff
Venkatraman v. REI Sys., ]nc_, 417 F.3d 418, 420 (4th Cir. 2005) (citing Mylan Labs., Inc. v.
Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)); Ibarra v. United States, 120 F.3d 472, 473 (4th Cir.
1997). Rule 8(a)(2) of the F ederal Rules of Civil Procedure requires only a “short and plain
statement of the claim showing that the pleader is entitled to relief.” Mr`gdaf v. Rowe Price-
Fleming ]nt"l Inc., 248 F.3d 321, 325-26 (4th Cir. 2001); see also Swierki'ewicz v. Sorema N.A.,
534 U.S. 506, 513 (2002) (stating that a complaint need only satisfy the “simplified pleading
standard” of Rule 8(a)).

The Suprerne Court of the United States explained a “_plaintist obligation to provide the

“grounds” of his “entitlement to relief” requires more than labels and conclusions, and a

 

2 PlaintiH` is serving a term of confinement for the murder of six-year old Miche]le Dorr in 1986 and the

murder of 23 year old Laura Houghteling in 1992. See https://en.wikipedia.org/wiki/Hadden_Clark
2

 

 

formulaic recitation of the elements of a cause of action will not do.” Bell Arl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted). Nonetheless, the complaint does
not need “detailed factual allegations” to survive a motion to dismiss Id. at 555. lnstead,
“once a claim has been stated adequately, it may be supported by showing any set of facts
consistent with the allegations in the complaint.” Id. at 563. To survive a motion to dismiss, "'a
complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.”’ Ashcroff v.' Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Twombly, 550
U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Iqbal, 556 U.S. at 678. “But where the well-pleaded facts do not permit the court to
infer more than the mere possibility of misconduct, the complaint has alleged -- but it has not
‘show[n]’ -- ‘that the pleader is entitled to relief.”’ Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

“[O]nce a claim has been stated adequately, it may be supported by showing any set of
facts consistent with the allegations in the complaint.” Twombly, 550 U.S. at 563 (citing Sanjuan
v. Am. Bd. of Psychiatry and Neurology, Inc., 40 F.3d, 247, 251 (7th Cir. 1994)) (once a claim
for relief has been stated, a plaintiff ‘receives the benefit of imagination, so long as the
hypotheses are consistent with the complaint’).

Analysis

The E'ighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue
of its guarantee against cruel and unusual punishment Gregg v. Georgi`a, 428 U.S. 153, 173
(1976); see also Hope v. Pe!zer, 536 U.S. 730, 737 (2002); Scz`nto v. Stansberry, 841 F.3d 219,
225 (4th Cir. 2016); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016). “Scrutiny under the

Eighth Amendment is not limited to those punishments authorized by statute and imposed by a

 

 

criminal judgment.” De ’.Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003) (citing Wilson v.

Selter, 501 U.S. 294, 297 (1991)); accord Andersan v. Kz`ngsley, 877 F.3d 539, 543 (4th Cir.
2017). In order to state an Eighth Amendment claim for denial of medical care, a plaintiff must
demonstrate that the actions of the defendants, or their failure to act, amounted to deliberate
indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); see also
Analerson, 877 F.3d at 543. Deliberate indifference to a serious medical need requires proof that,
objectively, the prisoner plaintiff was suffering from a serious medical need and that,
subjectively, the prison staff were aware of the need for medical attention but failed to either
provide it or ensure it was available. See Farmer v. Brennan, 511 U.S. 825, 834-7 (1994)', see
also Heyer v. U.S. Bureau of Prz'sons, 849 F.3d 202, 209-10 (4th Cir. 2017); Kr`ng v. Rubenslez'n,
825 F.3d 206, 218 (4th Cir. 2016); Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). Objectively,
the medical condition at issue must be serious. See Hualson v. McMillian, 503 U.S. 1, 9 (1992)
(there is no expectation that prisoners will be provided with unqualified access to health care);
Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). Proof of an objectively serious medical
condition, however, does not end the inquiry.

The subjective component requires “subjective recklessness” in the face of the serious
medical condition. See Farmer v. Brennan, 511 U.S. 825, 839, 40 (1994); see also Anderson v.
King.s'ley, 877 F.3d 539, 544 (4th Cir. 2017). Under this standard, “the prison official must have
both ‘subjectively recognized a substantial risk of harm’ and ‘subjectively recognized that
his[/her] actions were inappropriate in light of that risk.”’ Ana’erson, 877 F.3d at 545 (quoting
Parrish ex rel Lee v_ Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)); see also Rich v. Bruce, 129
F.3d 336, 340 n.2 (4th Cir. 1997) (“True subjective recklessness requires knowledge both of the

general risk, and also that the conduct is inappropriate in light of that risk.”). “Actual knowledge

 

 

or awareness on the part of the alleged inflicter . . . becomes essential to proof of deliberate

indifference because ‘prison officials who lacked knowledge of a risk cannot be said to have
inflicted punishment.”’ Brice v. Va. Beach Corr. Cir., 58 F.3d 101, 105 (4th Cir. 1995)`(quoting
Farmer, 511 U.S. at 844). The subjective knowledge requirement can be met through direct
evidence of actual knowledge or through circumstantial evidence tending to establish such
knowledge, including evidence “that a prison official knew of a substantial risk from the very
fact that the risk was obvious.” Sclm‘o v. Slansberry, 841 F.3d 219, 226 (4th Cir. 2016) (quoting
Farmer, 511 U.S. at 842). If the requisite subjective knowledge is established, an official may
avoid liability "if [he] responded reasonably to the risk, even if the harm ultimately was not
averted."` Farmer, 511 U.S. at 844; see also Cox v. Qulnn, 828 F.3d 227, 236 (4th Cir. 2016)
(“[A] prison official’s response to a known threat to inmate safety must be reasonable.”).
Reasonableness of the actions taken must be judged in light of the risk the defendant actually
knew at the time. See Brown v. Harris, 240 F.3d 383, 390 (4th Cir. 2001) (citing Liel)e v_
Norton, 157 F.3d 574, 578 (8th Cir. 1998) (focus must be on precautions actually taken in light
of suicide risk, not those that could have been taken)) see also Jackson v. Lightsey, 775 F.3d 170,
179 (4th Cir. 2014) (physician’s act of prescribing treatment raises fair inference that he believed
treatment was necessary and that failure to provide it would pose an excessive risk).

The only named Defendant in this case is Warden Foxwell, but the complaint contains no 7
allegation against Foxwell indicating that he either prevented Plaintiff"s medical care or
otherwise interfered with prescribed care. Further, Foxwell avers in his declaration under oath
that he has no personal involvement in the provision of medical care to inmates; rather, the
private medical care contractor is responsible for overseeing those matters. ECF 16 at Ex. 1.

“Section 1983 liability on the part of . . . supervisory defendants requires a showing that: (l) the

supervisory defendants failed promptly to provide an inmate With needed medical care; (2) that
the supervisory defendants deliberately interfered with the prison doctors' performance; or (3)
that the supervisory defendants tacitly authorized or were indifferent to the prison physicians'
constitutional violations.” Miltier v. Beorn, 896 F.2d 848, 854 (4th Cir. 1990) (intemal citations
omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825, 837 (1994); see also
Slakan v. Porter, 737 F.2d 368, 372-73 (4th Cir. 1984) (discussing supervisory liability for an
inmate's beating by prison guards); King v. Rubenstein, 825 F.3d 206, 224 (4th Cir. 2016). Here
there is no allegation, let alone evidence, that Foxwell engaged in any conduct that would expose
him to supervisory liability. Thus, the complaint fails to state a claim upon which relief may be
granted and must be dismissed

To the extent that Plaintiff simply named the wrong Defendant, his claim, even if it were
raised against an appropriate party, still fails. The right to treatment is “limited to that which
may be provided upon a reasonable cost and time basis and the essential test is one of medical
necessity and not simply that which may be considered merely desirable.” United States v.
Clawson, 650 F.3d 530, 538 (4th Cir. 2011) (emphasis added) (quoting Bowring v. Godwin, 551
F.2d 44, 47-48 (4th Cir. 1977)). “[A]n inadvertent failure to provide adequate medical care”
does not amount to deliberate indifference.” Estelle v. Gamble, 429 U.S. 97, 105-06 (1976);
accord Anderson v. Klngsley, 877 F.3d 539, 543 (4th Cir. 2017) (“It is obduracy and wantonness,
not inadvertence or error in good faith, that characterize the conduct prohibited by the Cruel and
Unusual Punishments Clause.”). “Disagreements between an inmate and a physician over the
inmate's proper medical care do not state a § 1983 claim unless exceptional circumstances are
alleged.” Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985) (citing Gitllemacker v. .Prasse,

428 F.2d 1, 6 (3d Cir. 1970)); accord Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014)

 

 

(“[W]e have consistently found such disagreements to fall short of showing deliberate
indifference.”). Plaintiff"s-belief he is entitled to the same medical care he would be provided at
a V.A. Hospital has no basis in law. Further, his claim that he is entitled to the same
prescriptions given to him at WCI, without more, is not a viable Eighth Amendment claim-
Absent ill-effects befalling Plaintiff as a result of the failure to provide him with prescription
medications, there is no support for a finding that the Eighth Amendment has been abridged

Plaintiff"s Motion for Appropriate Relief seeks to expand the issues raised in the
complaint to include an overall claim that he is mistreated by prison officials due to the nature of
his crime and that he experiences harassment on a regular basis. ECF 19. He also seeks to
combine the instant case with one he filed concerning his claim he was not provided a Kosher
diet. See Clark v. Foxwell, Civil Action RDB-l7-3403 (D. Md.).3 ln essence, Plaintiff seeks to
add new claims to the instant complaint; however, pleadings in opposition to a dispositive
motion are not the proper vehicles for amending a complaint or adding new claims; therefore, the
motions shall be denied. See th'tten v. Aprz'a Heallhcare Grp.. lnc., No. PWG-14-3193, 2015
WL 2227928, at *7 (D. Md. May 11, 2015).

Conclusion

Where, as here, a prisoner files a complaint that is dismissed because it fails to state a
claim upon which relief may be granted, the dismissal falls under the purview of 28 U.S.C. §
1915(e)(2)(B)(ii). Such a dismissal constitutes a “strike” and under 28 U.S.C. §1915(g) in forma
pauperis status will not be granted if the prisoner has “on 3 or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim

upon which relief may be granted, unless the prisoner is under imminent danger of serious

 

3

Plaintiff filed similar motions in that case.

 

 

 

physical injury.” By separate Order which follows, the complaint will be dismissed and the

Clerk directed to flag the case as a strike.

£w¢z\.,g san ) 191? ab

Date RICHARD D. BENNETT
' UNITED STATES DISTRICT JUDGE

